 INTERNATIONAL UNION OF OPERATING ENGINEERS6555IV. THE EFFECT OF THE UNFAIR LABOR PRACTICE UPON COMMERCECertain of the activities of the Respondents set forth in section III, above, oc-curring in connection with the operations of the Respondent Company described insection I, above, have a close, intimate, and substantial relation to trade, traffic,and commerce among the several States, and tend to lead to labor disputes burdeningand obstructing commerce and the free flow of commerce.V. THE REMEDYHaving found that the Respondents have engaged in certain unfair labor prac-tices, the Trial Examiner will recommend that they cease and desist therefrom andtake certain affirmative action necessary to effectuate the policies of the Act.It has been "found that the Respondents have entered into and maintained agree-ments containing seniority provisions violative of Section 8 (a) (1) and (3) and8 (b) (1) (A) and (2) of the Act. Accordingly it will be recommended that theRespondents cease giving effect to the unlawful seniority provisions of their agree-ments and refrain in the future from executing agreements containing such unlawfulseniority provisions.Itwillnot be recommended that the Respondents ceasegiving effect to both current agreements, nor that the Respondent Company withdrawand withhold recognition from the Respondent Union.Upon the basis of the foregoing findings of fact, and upon the entire record inthe case, the Trial Examiner makes the following:CONCLUSIONS OF LAW1.The Respondent Union is a labor organization within the meaning of Section Z(5) of the Act.2.By entering into and maintaining agreements containing clauses delegatingto the Respondent Union authority to settle controversies relating to- seniority theRespondent Company has engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8 (a) (1) and (3) of the Act, and the RespondentUnion has engaged in and is engaging in unfair labor practices within the meaningof Section 8 (b) (1) (A) and (2) of the Act.3.The unfair labor practices found herein are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.4.The Respondents have not engaged in unfair labor practices within the mean-ing of the Act with respect to Ivan Hazel.[Recommendations omitted from publication.]InternationalUnion of Operating Engineers,Local No. 12, AFLandRobert A. HolderbyInternationalUnion of OperatingEngineers,Local No. 12, AFLandFrederickR. HummelInternationalUnion of Operating Engineers, Local No. 12, AFLandHoyt Covert.Cases Nos. %9,1-CB-564, 21-CB-536, and 21-CR-586.August 15,1955DECISION AND ORDERSTATEMENT OF THE CASEUpon charges filed by Frederick R. Hummel, Robert A. Holderby,and Hoyt Covert, on November 16, 1953, February 15, 1954, andApril 8, 1954, respectively, the General Counsel of the National LaborRelations Board, herein called the General Counsel, by the Regional113 NLRB No. 67. 656DECISIONSOF NATIONALLABOR RELATIONS BOARDDirector for the Twenty-first Region (Los Angeles, California), is-sued a complaint dated June 1, 1954, and an amendment thereto, datedAugust 11, 1954, against International Union of Operating Engineers,Local No. 12, AFL, herein called the Respondent, the Union, orLocal 12, alleging that the Respondent had engaged in and was en-gaging in unfair labor practices affecting commerce within the mean-ing of Section 8 (b) (1) (A) and (2) and Section 2 (6) and (7) ofthe National Labor Relations Act, as amended, herein called the Act.Copies of the charges, the consolidated complaint, and amendmentthereto, together with notice of hearing, were duly served upon theRespondent and the Charging Parties.The amended complaint alleged in substance that the Respondenthad violated Section 8 (b) (1) (A) and (2) of the Act by, the follow-ing conduct: (1) Refusing to refer Robert A..EIolderby to a job withany employer-member of Associated General Contractors, SouthernCalifornia Chapter; (2) operating its job dispatch system in a dis-criminatory manner by (a) giving preference in referrals to its mem-bers, (b) requiring nonmembers dispatched to jobs to pay work-permitfees of $2.50 per week, and (c) requiring nonmembers to pay a sub-stantial -part of the union initiation fee and advance dues at the timeof their first dispatch to a job; and (3) attempting to cause an em-ployer,United Concrete Pipe Corporation, to discriminate againstHoyt Covert, one of its employees, in violation of Section 8 (a) (3) ofthe Act.On June 18 and September 7, 1954, the Respondent filedanswers to the consolidated complaint and to the amended complaint,respectively, denying all the principal allegations.Pursuant to notice, a consolidated hearing was held in Los Angeles,California, on' October 18 and 19, 1954, before Thomas S. Nilson, theTrial Examiner duly designated by the Chief Trial Examiner. TheGeneral Counsel and the Respondent were represented and partici-pated in the hearing.All parties were afforded full opportunity tobe heard, to examine and cross-examine witnesses, and to introduceevidence bearing on the issues.At the close of the hearing, the parties argued orally before theTrial Examiner and subsequently filed briefs with him.During thecourse of the hearing, the Trial Examiner made rulings on motionsand on the admissibility of evidence.The Board has reviewed therulings of the Trial Examiner and finds that no prejudicial error wascommitted.The rulings are hereby affirmed.On December 14, 1954, the Trial Examiner issued his IntermediateReport, copies of which were duly served upon the parties. In theIntermediate Report the Trial Examiner found that the Respondenthad not engaged in any unfair labor practices within the meaning ofSection 8 (b) (1) (A) and (2) of the Act, and recommended that thecomplaint be dismissed in its entirety.I INTERNATIONAL UNION OF OPERATING ENGINEERS657Thereafter, the General Counsel filed exceptions to the Intermedi-ate Report 1 and a supporting brief.The Respondent filed a brief insupport of the Intermediate Report.The Board has considered all the exceptions and, to the extent indi-cated hereinafter, finds them to have merit.Upon the entire record inFINDINGS OF FACT1.THE BUSINESS OF THE ASSOCIATED GENERAL CONTRACTORSThe General Counsel and the Respondent stipulated at thehearingthat the testimony in Case No. 21-CB-548,Local 1400, United Broth-erhood of Carpenters and Joiners of America, AFL,with respect tothe business of Associated General Contractors, referredto herein asAGC, be considered a part of'the record in the instantcase.The testi-mony indicates that in 1953 and 1954, AGC members did several mil-lion dollarsworth of construction work at a Marine training base atTwentynine Palms, California, and at an Air Force basenear LasVegas, Nevada.We find that AGC is engagedin commercewithin themeaning ofthe Act and that it will effectuate the policies of the Actto assert juris-diction herein.2II.THE LABORORGANIZATION INVOLVEDInternational Union of Operating Engineers, Local No. 12, AFL,is- a labor organization admitting to membership employees of mem-bersof Associated General Contractors.III.THE ALLEGED UNFAIR LABOR PRACTICESA. The bargaining agreementFor many years, the Respondent together with other constructiontrade unions have been parties to collective-bargaining agreementswith AGC. At all times material herein, the bargaining contract be-tween these par Lies contained the following hiring provisions :II.A. That the Contractors hereby recognize the Unions who aresignatory hereto as the sole and exclusive collective bargainingrepresentative of all employees of the Contractors signatoryhereto over whom the Unions have jurisdiction, as such jurisdic-tion is defined by the Building and Construction Trades Depart-1The General Counsel did not except to the Trial Examiner's recommendation that thecomplaint be dismissed insofar as it applied to Hummel and Covert.The Board thereforeadopts these recommendations without passing on the merits.2Maytag Aircraft Corp ,110 NLRB 594. 658DECISIONS OF NATIONAL LABOR RELATIONS BOARDment of the American Federation of Labor as of the date of thisAgreement. . . .That subject to this'understanding the Contractors shall haveentire freedom of selectivity in hiring and may discharge anyemployee for any cause which he may deem sufficient, providedthere shall be no discrimination on the part of the Contractorsagainst an employee, nor shall any such employee be dischargedby reason of any Union activity not interfering with the properperformance of this work.It is the intention of the parties that all workmen coveredhereby shall be or become forthwith upon employment and re-main continuously, members in good standing of the International.Unions signatory hereto through their affiliated Local Unionshaving work and area jurisdiction and on whose behalf thisAgreement is executed, as a condition of employment, and thatthis provision shall become operative without further notice oramendment whenever amendments to or judicial interpretationsof the Labor-Management Relations Act of 1947 remove the in-hibitions against the application of this paragraph now existingunder the present wording and judicial interpretations of thatAct.It is agreed that all workmen covered hereby shall be or be-come, not more than thirty (30) days after employment and re-main continuously, members in good standing of the Interna-tionalUnions signatory hereto through their affiliated LocalUnions having work and area jurisdiction and on whose behalfthis Agreement is executed, and shall remain available for workas a condition of employment.B. That in the employment of workmen for all work coveredby this Agreement in the territory above described, the followingprovisions, subject to the conditions of Article II-A, above, shallgovern :1.That the Local Unions shall establish and maintain openand nondiscriminatory employment lists for employment of work-men in the work and area jurisdiction of each respective LocalUnion of each particular trade.That the Contractors shall first call upon the respective LocalUnions having work and area jurisdiction, or their Agents, forsuch men as they may from time to time need, and the respectiveLocal Unions, or their Agents, shall immediately furnish to theContractors the required number of qualified and competentworkmen and skilled mechanics of the classifications needed bythe Contractors.That the respective Local Unions, or their Agents, will furnisheach such required competent workmen or skilled mechanic en- INTERNATIONAL UNION OF OPERATINGENGINEERS659tered on their lists, to the Contractors by use of a written re-ferraland will furnish such workmen or skilled mechanics fromthe respective Local Unions' listing in the followingmanner:(a)Workmen who have been recently laid off or terminatedin that respective Local Union's work andareajurisdiction bythe Contractors now desiring to re-employ the same workmen inthat same area provided they are available for employment.(b)Workmen who have been employed by Contractors in therespective Local Union's workand areajurisdiction within themultiple-employer unit during the previous ten (10)years, andwho are available for employment.(c)Workmen whosenames areentered on the list of the re-spective Local Union having workand areajurisdiction and whoare available for employment.That workmen employed by the Contractors for a period ofthirty (30) days continuously or accumulatively within the mul-tiple-employer unit and procured in accordance with II, B-1,(c), above or procured from other sources by the Contractorsthemselves, shall become members of the appropriate craft Unionsignatory hereto immediately, upon terms and qualifications notmore burdensome than those applicable at such times to otherapplicants to such Union.B. Operation of Local 12's dispatch systemBased upon this agreement, Local 12 operated a job referral or dis-patch system for supplying the requirements of AGC members for op-erating engineers and allied classifications.Telephone calls fromthese employers were made to the union office for workmen qualifiedto operate specific types of equipment.The Respondent maintainedtwo referral lists.The first was headed "Members" and included allmembers 'of Local 12 who had reported that they were seeking work.According to the testimony of McNeel, an official of Local 12, therewas no distinction in this group between those Local 12 members who-had and those who had not previously worked for employers whowere part' of the AGC unit. The second group was entitled "Ap-plicants and Others" and included members of other locals of Interna-tionalUnion of Operating Engineers who had transferred into thegeographical area of Local 12 as well as any nonunion workman whoapplied at the dispatch office for work within the Local's jurisdiction.When` an,employer requested a workman with particular qualifica-tions, an employee in theofficeof Local 12 would first examine the"Members" list for a qualified individual. If that list did not con-tain an individual with the proper qualifications, the clerk would then 660DECISIONS OF NATIONAL LABOR RELATIONS BOARDresort to the "Applicants and Others" list.An individual dispatchedfrom the latter list was required to pay a work-permit fee of at least$2 per week.'Under the union-security provision of the bargainingagreement,individuals newly hired in the multiemployer unit had 30 days withinwhich to join Local 12, although as we have noted in footnote 3, theconstitution of the International Union prohibits any of its locals fromissuing a work permit to anyone who has not already applied for mem-bership.Moreover, the practice of Local 12 conformed to the require-ments of the International's constitution.McNeel testified that it wasthe practice for applicants for employment to apply for membershipat the time of their first referral, although on occasion an applicantmight be dispatched to a job without paying any part of the initiationfee which was due when a membership application was submitted.C. Robert A. HolderbyHolderby obtained referrals through Local 12 beginning in Septem-ber 1951. In January 1953, he was suspended from membership fordues delinquency, but was reinstated 2 months later upon payment ofall the fees and dues for which he was liable. In June 1953, the execu-tive board of Local 12 expelled him from the Local by rejecting his-previous application for reinstatement, and returned to him all theinitiation fees, dues, and permit fees which he had ever paid to Local12.Between January 1953, when he was first suspended, and June-1953, when he was finally expelled, Holderby continued to be regularlydispatched to jobs, but immediately upon his expulsion his name wasremoved from the "Members" out-of-work register and placed at the-top of the "Applicants and Others" list.Thereafter, for approxi-mately 12 months he was never sent out on a job although on 1 or 2'occasions the dispatcher attempted to notify him of a possible referral.On June 3, 1954, 2 days after the issuance of the complaint he wasoffered 2 jobs on the same day and continued to be dispatched fairly-regularly until shortly before the hearing, when again no jobs were-made available to him.For about 4 months during this period, Holderby was employed as-a truck salesman working on commission.He testified that duringthe entire period in which he was not being referred to jobs by Local12, he was available for work as an operating engineer, and had at--BArticle xV,section 3(e) of the International Union's constitution requires each local,which permits applicants for membership to work under a contract with, or under con-trol of, the local to charge minimum weekly permit dues of $2 of each hoisting or portable-engineer or apprenticeSection 3(h) provides that no temporary permit for work shallbe issued to anyone who is not either a member of the International or an applicant formembership thereinThe Trial Examiner found that the Respondent charged $2 50 perweek for a work permitThe Respondent did not except to this finding INTERNATIONAL UNION OF OPERATINGENGINEERS661contractors.At no time was he successful in obtaining work withinLocal 12's jurisdiction directly from contractors.D. Conclusions1.The complaint does not allege that the hiring arrangement agreedto by AGC and Local 12 is invalid, and the General Counsel limitedhis case to attacking as discriminatory only certain practices followedin the operation of that system.4The General Counsel's failure toallege that the agreement was itself illegal, precludes the Board frommaking any finding on that point.But apart from the question of the agreement's validity under Sec-tion 8 (a) (3), we nevertheless find that, in the following particulars,the dispatch system was not being administered by AGC 8 and Local12 in accordance with its terms.(a)Under the contract dispatch procedure, a qualified individualwho had worked in the AGC unit within the previous 10 years wasentitled to referral preference over others, including members of Local12 and applicants for membership. In practice, however, union mem-bers were given job preference regardless of whether they had everworked in the AGC unit.Moreover, Holderby's name was removedfrom the preferred "Members" list after he was expelled from Local12 despite his right to preference as a former worker within the AGCunit.(b)Under the agreement, a nonunion workman dispatched byLocal 12 was not required to join the Union until after 30 days of con-tinuous or accumulated employment within the AGC unit. It was thepractice, however, for nonunion prospective employees to apply forunion membership immediately upon their first dispatch.The Re-spondent contends that this was voluntary on the part of each pro-spective employee, and that discrimination against nonunion em-ployees or prospective employees cannot be presumed as long as therewas no compulsion by the Union to require them to apply for mem-bership immediately.We believe that in fact nonunion employeescould not exercise a free choice between applying for union mem-bership immediately or after the first 30 days of employment. JobA The Trial Examiner expressed bewilderment as to the General Counsel's theory of thecase, although the complaint,the presentation of the case,and the brief to the Trial Ex-aminer make it clear that the General Counsel considered as violative only the practicesdiscussed below, and not the agreement itself.Despite his stated inability to understandthe basis for the action,the Trial Examiner discussed the practices used by Local 12 inits dispatch procedure.His failure to find any violation on the Respondent's part is not,therefore, due to any deficiency in the General Counsel's case6 Although AGC is not a respondent, we believe that its delegation to Local 12 to operatethe dispatch system did not relieve it of a responsibility to insist that the Union fulfill itscontractual obligation of maintaining nondiscriminatory hiring lists.AGC is not, ofcourse, a necessary party respondent to a complaint alleging a violation of Section 8 (b)(2)Radio Officers' Union of the Commercial Telegraphers' Union, AFL,347 U. S 17,enfg 93 NLRB 1523 1527National Union of Marine Cooks and Stewards.92 NLRB 877, 662DECISIONS OF NATIONAL LABOR RELATIONS BOARDapplicants were aware that their only chance of obtaining employmentwith AGC employers was through Local 12's dispatching office. Tosay, as the Respondent does, that all job applicants voluntarily appliedfor membership immediately, is to ignore the practical situation inwhich such applicants were placed.Realistically, they were in no posi-tion to stand on their statutory right of refusing to submit an applica-tion for membership in the Union for at least 30 days. The fact thatprospective employees were, on occasion, dispatched before they hadpaid any part of their initiation fee is corroboration that immediateapplication in the Union was obligatory, since only applicants wererequired to pay initiation fees.Nor does any relaxation by Local 12of its usual practice of requiring some part of the initiation fee im-mediately excuse the violation of denying to job applicants the 30-day grace period given them by the statute.Moreover, we have noreason to believe that Local 12 did not abide by section 3 (h) of ar-ticleXV of the International's constitution which prohibits a localunion from issuing a temporary work permit to anyone who is noteither a member of the International or an applicant for membership.(c)The contract makes no provision for the payment of work-permit fees by nonunion applicants for employment. In practice,nonunion applicants using the Respondent's dispatch system were re-quired to pay at least $2 per week for the right to work for AGCmembers, whereas union members were not required to pay such afee.The Respondent neither contended nor proved that this specialcharge levied upon nonunion applicants was in any way related tothe cost of operating the dispatch system for the benefit of suchemployees.By the aforesaid practices, the Respondent caused the Employersto discriminate against nonunion applicants for employment to theadvantage of union members.2.The General Counsel contends that, after expelling Robert Hold-erby from membership, the Respondent denied him further job re-ferrals in violation of Section 8 (b) (2) and (1) (A) of the Act.The Respondent does not deny that it removed Holderby's name fromthe preferred "Members" list when it expelled him from the Union,but it argues that the General Counsel has not proved that there werejobs available to which Holderby would have been referred but forthe removal of his name from the "Members" list. In answer to thiscontention, the General Counsel asserts that the mere removal ofHolderby's name from the contractual preferred list because he hadlost his union membership was a violation of the Act, and that theextent to which Holderby actually suffered loss of employment as aresult of the removal is a matter for determination at the compliancestage of the proceeding. INTERNATIONAL UNION OF OPERATING ENGINEERS663We agree with the General Counsel. It is clear that, for the pur-poses of job referral, Local 12 refused to consider Holderby on anequal basis with individuals who were entitled to preference underthe AGC agreement, simply because he was no longer a member ofLocal 12."This denial of equal access to the available jobs was in it-self and without more a restrictive imposition in violation of theAct." 6Because of the casual and occasional nature of the jobs towhich Holderby had been referred before his expulsion and becauseof the practice of preferring union members, we are unable to deter-mine now to what extent Holderby was injured by the unlawful sys-tem of preferences.This is, however, a matter which can properlybe settled in the compliance stage of the proceeding.We find, accordingly, that the Respondent violated Section 8 (b)(2) and 8 (b) (1) (A) of the Act by operating the dispatch systemauthorized under its agreement with AGC so as to discriminateagainst nonmembers of Local 12 in the following respects : By equat-ing the preference in job referrals to which workmen in the AGC unitwithin the past 10 years were entitled with membership in Local 12,thereby giving preference in job referrals to the latter; by requiringprospective nonunion employees to apply for membership in Local 12immediately upon their first referral; and by imposing a permit fee onnonunion employees when working in its jurisdiction within the AGCunit?We also find that by removing Holderby's name from the"Members" list because of his expulsion from the Union, thereby de-nying him equal access to jobs, the Respondent further violated Sec-tion 8 (b) (2) and (1) (A) of the Act.0IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, oc-curring in connection with the operations of Associated General Con-tractors, Southern California Chapter, described in section I, above,have a close, intimate, and substantial relation to trade, traffic, andcommerce among the several States, and tend to lead to labor disputesburdening and obstructing the free flow of commerce.V. THE REMEDY'Having found that the Respondent operated its dispatch system ina discriminatory manner by preferring its members in job referralsover nonunion workmen or job applicants, thereby engaging in cer-tain unfair labor practices within the meaning of Section 8 (b) (1)°N. L R. Bv.Local803, International Brotherhood of Boilermakers,IronShipBuild-ers and Helpersof America, AFL,218 F. 2d 299 (C. A. 3), enfg. 107 NLRB 1011.'J. J. White, Inc,111 NLRB 1126.37 9288-56=v o1. 113-43 664DECISIONS OF NATIONAL LABOR RELATIONS BOARD(A) and (2) of the Act, we shall order the Respondent to cease anddesist therefrom and to take certain affirmative action designed to ef-fectuate the policies of the Act.We shall order the Respondent to make RobertA. Holderby whale,for any loss of pay suffered by him as the result of its unlawful con-duct, by payment to him of a sum of money equal to the amount hewould normally have earned as wages if his name had not been re-moved from the fist of those entitled to job preference by their em-ployment within the past 10 years in the AGC unit. In computingthe amount of back pay due Holderby, the customary formula of theBoard set forth in F.W. Woolworth Company,90 NLRB 289, shallbe applied.As the Trial Examiner did not find that Local 12 dis-criminated against Holderby, the period from the date of the Inter-mediate,Report to the date of the Order herein shall, in accordancewith our usual practice, be excluded in computing the amount of backpay due him.Upon the basis of the foregoing findings of fact, and upon the en-tire record in the case, the Board makes the following :CONCLUSIONS OF LAW1.Associated General Contractors, Southern California Chapter,is engaged in commerce within the meaning of Section 2 (6) and (7)of the Act.2. International Union of Operating Engineers; Local No. 12, AFL,'is a labor organization within the meaning of Section 2 (5) of theAct.3.By causing the aforementioned multiemployer Association todiscriminate against employees and prospective employees in viola-tion of Section 8 (a) (3) of the Act, the Respondent has engaged inand is engaging in unfair labor practices within the meaning of Seetion 8 (b) (2) of the Act.4.By restraining and coercing employees and prospective em-,ployees of the multiemployer Association herein involved in the exer-cise of rights guaranteed in Section 7 of the At, the Respondent has;engaged in and is engaging in unfair labor practices within the mean-ing of Section 8 (b) (1) (A) of the Act.5.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce within the meaning of Section 2 (6) and (7) ofthe Act.ORDERUpon the entire record in this case, and pursuant to Section 10 (e)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent,International INTERNATIONAL UNION OF OPERATINGENGINEERS665Union of Operating Engineers, Local No. 12, AFL, its officers, agents,,successors, or assigns, shall :1.Cease and desist from :(a)Causing or attempting to cause employer-members of Associ-ated ,General Contractors, Southern California Chapter, to discrimi-nate against nonunion employees, including Robert A. Holderby, andprospective employees by operating the dispatch system provided for,in their collective-bargaining agreement, so as :(1)To give preference in job referrals to its members.(2)To require nonunion applicants for employment to apply formembership in Local 12 immediately upon their first referral.,(3)To impose work permit fees on nonunion employees who workwithin its craft jurisdiction in the AGC unit.(b) In, any like or related manner restraining or coercing em-ployees or prospective employees of employer-members of Associate!General Contractors, Southern California Chapter, in the exercise ofthe rightsguaranteed by Section 7 of the Act, except to the extent tha'such rights may be affected by an agreement requiring membership inLocal 12 as a condition of employment as authorized by Section S(a) (3) of the Act.2.Take the following affirmative action which the Board finds will'effectuate the policies of the Act :(a)Make whole Robert A. Holderby for any loss of -pay he mayhave suffered as a result of the discrimination-against him, in the man-ner set forth in section V, above, entitled "The Remedy."(b)Post in conspicuous places at the job dispatching offices of theRespondent, and in all places where notices or communications to itsmembers or applicants for employment are customarily posted, copiesof the notice attached hereto and-marked "Appendix."" Copies ofsaid notice, to be furnished by the Regional Director for the Twenty-first Region, shall, after being duly signed by the Respondent's rep-resentative, be posted by the Respondent immediately upon receipt,thereof and maintained by it for a period of sixty (60) consecutivedays thereafter.Reasonable steps shall be taken by Respondent to,insure that said notices are not altered, defaced, or covered by anyother material.(c)Mail to the Regional Director for the -Twenty-first Region:signed copies of the notice attached hereto marked "Appendix," forposting, the employers willing, at the job sites of employers who;through riiembership' in the Associated General Contractors, SouthernCalifornia Chapter, obtain employees through Respondent's dispatchsystem.Such notices are to be posted and maintained for a period ofsixty (60) consecutive days after receipt by the Employers.Copies5 In the event that thisOrder is enforced by a decree of a United States Court of Appeals,there shallhe substitutedfor the words"Pursuant to a Decision and Order"the words"Pursuantto a Decreeof the United States Court of Appeals,Enforcing an Order." 666DECISIONS OF NATIONAL LABOR RELATIONS BOARDof the notices, to be furnished by the Regional Director for the Twenty-first Region, shall, after being duly signed by an official representa-tive of the Respondent, be forthwith returned to the Regional Di-rector for posting.(d)Notify the Regional Director for the Twenty-first Region inwriting, within ten (10) days from the date of this Order, what stepsthe Respondent has taken to comply herewith.IT IS FURTHER ORDERED that the complaint be, and it hereby is, dis-missed insofar as it alleges a violation of Section 8 (b) (1) (A) or8 (b)' (2) of the Act with respect to Frederick R. Hummel or HoytCovert.MEMBER MURDOCB:, dissenting:-It seems to me that the majority has misconceived the nature of theunfair labor practice to be determined in this case.No section of thisAct forbids discrimination by labor organizations.Employers aloneunder Section 8 (a) (3) are forbidden to discriminate against theiremployees to encourage or discourage union membership.Unions, onthe other hand, are forbidden under Section 8 (b) (2) to "cause orattempt to cause" such discriminationby an employer.It is thereforecompletely outside the applicable proscription of this section of theAct to find, as the majority does, that the Respondent Union dis-criminated "against nonmembers of Local 12." The fact that the Re-spondent Union may have referred one employee-rather than anotherto prospective employers is not sufficient, in my opinion, to prove thatthe Unioncauseda particular employer to engage in an act of dis-crimination. Indeed, the record in this case contains not the slightestevidence that any employer took any action or was induced or re-quested by the Union to take any action to the detriment of any em-ployee. In this respect, at least, theBoilermakerscase upon which themajority relies is entirely inapposite.There the court found that the"record is clear that because the complainants were delinquent inunion dues theemployersrefused to consider them on an equal basiswith union men in good standing who were applying for such extrawork as was available." 9 [Emphasis supplied.]The General Counsel does not contest the legality of the agreementbetween the Union and the Contractors' Association whereby theUnion agreed to refer applicants for employment to members of theAssociation.If, however, this contract is legal there is no act by anyemployerin this case which is even remotely related to discriminationagainst any employee.But the majority finds, nevertheless, that theUnioncausedthe members of the Association to engage in acts of dis-crimination against employees and prospective employees. I am un-9N. L. R. B. v. Local 803, International Brotherhood of Boilermakers,Iron Ship Buildersand Helpers of America, AFL, supra. INTERNATIONAL UNION OF OPERATINGENGINEERS667able to determine from a reading of the majority's decisionthe basisof theirconclusion thatthe referral practiceof the Union,unauthor-ized under the terms of its contractwith the Association,constitutesdiscrimination by membersof theAssociationagainst employee ap-plicants generally andHolderby inparticular.If the majority isholding implicitly that the Unionwas acting as anagentof the Asso-ciation, in discriminatingamongapplicants in violation of Section 8(a) (3), there is,in my opinion,no warrantfor sucha finding in thiscase.The onlyauthorization extendedto the Union by theAssocia-tion was to refer applicants for employmentin accordance with theterms of the contractwhich,as indicatedabove,is not alleged to bean unlawful agreement.Certainly,there is nothing in the commonlaw rules of agency making membersof the Associationliable, asprincipals,for unauthorized actsof the Union, particularlywhere, ashere,those acts are found to be in violation of a Federal statute.I believethe majorityhas misread the language of Section 8 (b)(2).The statute clearly establishes that discrimination by anem-ployeris aprerequisite to a finding of unlawfulcausation under Sec-tion 8 (b) (2). In the instant casethe majority's decision,in effect,converts discrimination by a union into discrimination by an employer.In my opinion,this goesbeyond theliteral language of Section 8 (b)(2) andthe intentof Congress in its enactment.For thesereasonsI dissent.MEMBERLEEDOM took no part in the consideration of the above De-cision and Order.APPENDIXNOTICE TO ALL MEMBERS OF INTERNATIONALUNIONOF OPERATING EN-GINEERS,LOCAL No. 12, AFL AND TO ALL EMPLOYEESAND PROSPECTIVEEMPLOYEES OF EMPLOYER-MEMBERS OF ASSOCIATED GENERAL CON-TRACTORS,SOUTHERN CALIFORNIACHAPTERPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended,we hereby notify you that :WE WILL NOT cause or attempt to cause employer-members ofAssociated General Contractors, SouthernCalifornia Chapter, todiscriminate against nonunion employees,including Robert A.Holderby,and prospective employees by operating the dispatchsystem provided for in our collective-bargaining agreement, soas:(1)To "give preference in job referrals to our members.(2)To require nonunion applicants for employment to applyfor membership'in Local 12 immediately upon their first referral. 668DECISIONS OF NATIONAL LABOR RELATIONS BOARD(3)To impose work permit fees on nonunion employees whowork within our craft jurisdiction in the AGC unit.WE WILL NOT in any like or related manner restrain or coerceemployees or prospective employees of employer-members of As-sociated General Contractors, Southern California Chapter, in theexercise of the rights guaranteed by Section 7 of the Act, exceptto the extent that such rights may be affected by an agreement re-quiring membership in Local 12 as a condition of employment asauthorized by Section 8 (a) (3) of the Act.WE WILL make Robert A. Holderby whole for any loss of payhe may have suffered as a result of the discrimintion against him.INTERNATIONAL UNION OF OPERATING ENGINEERS,LOCAL No. 12, AFL,-Labor Organization.'Dated----------------By---------------------------------- ---(Representative)(Title)This notice must remain posted for 60 days from the date hereof,;and must not be altered,defaced, or covered by any othermaterial.Moore-McCormack Lines, Inc.andAmerican Federation of Labor-International Longshoremen's AssociationInternationalLongshoremen'sAssociation,Independent, and-International Longshoremen's Association, Independent, LocalNo. 895andAmerican Federation of Labor-International Long-shoremen's AssociationMoore-McCormack Lines, Inc.andInternational Brotherhood ofLongshoremen, AFLInternationalLongshoremen'sAssociation,Independent, andLocal 895, International Longshoremen'sAssociation, Inde-pendentandInternationalBrotherhood of Longshoremen,AFL.Cases Nos. 2=CA-3639, 2-CB-1128, 2-CA-3942, and 2-CB-1302.August 15,1955DECISION AND ORDEROn February 18, 1955, Trial Examiner Thomas N. Kessel issued his-Intermediate Report in this proceeding, finding that the Respondentshad engaged in and were engaging in certain unfair labor practicesand recommending that they cease and desist therefrom and take cer-tain affirmative action, as set forth in the copy of the Intermediate Re-port attached hereto., The Trial Examiner also- found that the Re-spondents had not engaged' in certain other 'alleged unfair "labor113 NLRB No. 75.